Citation Nr: 0624158	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to a separate compensable rating for the service-
connected tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1958 to September 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the RO.  


FINDING OF FACT

The veteran currently receives a 10 percent rating for his 
service-connected tinnitus in accordance with the applicable 
VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a separate 
evaluation of 10 percent for the service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requests separate 10 percent ratings for the 
service-connected tinnitus on the basis of involvement of 
each ear.  

The service-connected tinnitus is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

When the veteran filed his claim for an increased rating, the 
rating criteria did not state whether a 10 percent rating 
could be assigned for each ear.  

Effective on June 13, 2003, the criteria were revised to 
clarify existing VA practice that only a single 10 percent 
evaluation was to be assigned for tinnitus, whether the sound 
was perceived as being in one ear, both ears, or in the head.  
68 Fed. Reg. 25, 822, 25,823 (May 14, 2003) (now codified as 
amended at 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 
(2005)).  

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-June 13, 2003 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  Smith 
v. Nicholson, 19 Vet. App. 63, 78, (2005).  

VA appealed that decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  

The Federal Circuit concluded that CAVC erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus was unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).  

In light of the foregoing, there is no legal basis upon which 
to award separate 10 percent rating for the service-connected 
tinnitus in this case.  Accordingly, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In arriving at this decision, the Board has considered the 
applicability of VA's statutory duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

However, where as here, the law is dispositive, no amount of 
development would change the outcome.  Accordingly, VA's duty 
to assist the veteran is of no force or effect in this case.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  



ORDER

The claim for a separate 10 percent rating for the service-
connected tinnitus is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


